Exhibit 10.7a

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT, dated as of September 14, 2011 (this “Agreement”),
is by and between The St. Joe Company, a Florida corporation (together with any
successor entity thereto, the “Company”), on the one hand, and the Fairholme
Fund, a series of The Fairholme Funds (“Fund”), and Fairholme Capital
Management, L.L.C., a Delaware limited liability company (“Fairholme
Management”), on behalf of the Fairholme Accounts (other than the Fund), on the
other hand (the Fund and Fairholme Management, on behalf of the Fairholme
Accounts (other than the Fund), collectively, the “Fairholme Parties”). The
Company, Fund and Fairholme Management, on behalf of the Fairholme Accounts
(other than the Fund), are sometimes referred to herein as a “Party” and
collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, Fairholme Management has stated that is has proxy voting authority, as
of August 19, 2011, on behalf of one or more advised accounts, including the
Fund (the “Fairholme Accounts”), with respect to 24,625,602 shares of the common
stock of the Company, no par value per share (the “Common Stock”) representing
approximately 26.68% of the issued and outstanding Common Stock;

WHEREAS, the Fairholme Accounts may from time to time desire to acquire
additional shares of Common Stock (“Additional Shares”), and the Majority
Independent Board (as hereinafter defined) has concluded that, subject to the
covenants and commitments of the parties herein and based on circumstances as
they exist on the date hereof, the consummation of such transactions would be in
the best interest of the Company and its shareholders;

WHEREAS, on or around April 6, 2009, the Board approved the acquisition by the
Fairholme Accounts of Beneficial Ownership of more than twenty percent (20%) of
the Common Stock and accordingly the provisions of Section 607.0902 of the
Florida Statutes (the “Control Share Statute”), which provide that shares
acquired in excess of 20% will not possess any voting rights, did not apply;

WHEREAS, the Control Share Statute would restrict the voting rights of the
Fairholme Accounts with respect to any Additional Shares (including any Common
Stock acquired within ninety (90) days prior thereto), to the extent that,
following the acquisition of any Additional Shares, the Fairholme Accounts
Beneficially Own (a) thirty-three and one-third percent (33.33%) or more, but
less than fifty percent (50%), of the Common Stock (the “1/3 Threshold”) or
(b) fifty percent (50%) of the Common Stock (the “Majority Threshold” and
together with the 1/3 Threshold, the “Control Share Thresholds”) or more without
the Board’s (including the Majority Independent Board’s) prior approval of the
acquisition of such Additional Shares by the Fairholme Accounts in excess of the
Control Share Thresholds;

WHEREAS, Section 607.0901 of the Florida Statutes (the “Affiliated Transaction
Statute”) may impose certain voting requirements on certain transactions in
which the Fairholme Accounts acquired or may acquire Common Stock (including,
Additional Shares), to the extent that such transactions constitute “affiliated
transactions” under the Affiliated Transaction Statute without the Majority
Independent Board’s approval of such transactions, including approval by a
majority of “disinterested directors” as defined under the Affiliated
Transaction Statute; and



--------------------------------------------------------------------------------

WHEREAS, in consideration of the Majority Independent Board’s approval of the
acquisition of the Additional Shares by the Fairholme Accounts, and the delivery
by the Company of the Board Authorization (as hereinafter defined), the Fund and
Fairholme Management, on behalf of the Fairholme Accounts (other than the Fund),
each have agreed to be bound by the restrictions set forth in this Agreement,
subject to the right of the Fund or any other Fairholme Account to terminate its
advisory agreement with Fairholme Management pursuant to the terms of such
advisory agreement (it being understood that if after such termination of an
advisory agreement with Fairholme Management, an alternative advisory agreement
or other arrangement is entered into for either of the Fairholme Parties to
control the proxy voting authority of shares of the Company held by such
Fairholme Account, then such shares so held will again be covered by this
Agreement).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used in this Agreement, have
the following meanings:

“Act” means the Florida Business Corporation Act, as amended from time to time.

“Additional Shares” has the meaning set forth in the recitals.

“Agreement” has the meaning set forth in the preamble.

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act

“Affiliated Transaction Statute” has the meaning set forth in the recitals.

“Beneficial Owner” or “Beneficially Own” and words of similar import have the
meaning given such term in Rule 13d-3 under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Board Authorization” has the meaning set forth in Section 3.1.

“Business Day” means any day that is not a Saturday. Sunday or a day on which
banks located in the State of Florida are authorized or obligated by applicable
law or executive order to close or are otherwise generally closed.

 

2



--------------------------------------------------------------------------------

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Control” (including the terms “Controlling”, “Controlled”, “Controlled by”, and
“under common control with”) or words of similar import have the meaning given
such term in Rule 12b-2 under the Exchange Act.

“Control Share Statute” has the meaning set forth in the recitals.

“Control Share Thresholds” has the meaning set forth in the recitals.

“Excess Shares” has the meaning set forth in Section 3.2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fairholme Accounts” has the meaning set forth in the recitals.

“Fairholme Funds” means Fairholme Funds, Inc., a Maryland corporation.

“Fairholme Management” has the meaning set forth in the preamble.

“Majority Independent Board” means the Board, as composed of a majority of
directors who would not be deemed to be interested directors for purposes of
Section 607.0832 of the Act of the Company.

“Non-Affiliate Holders” means all holders of the then-outstanding shares of
Common Stock, other than any of the Fairholme Accounts and any other holder of
Common Stock that is an Affiliate of Fairholme Management, as determined in good
faith by Fairholme Management.

“Party” and “Parties” have the meanings set forth in the preamble.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Private Sale” means any intended privately-negotiated sale, transfer, pledge or
other disposition by any of the Fairholme Accounts, directly or indirectly, in
one transaction or a series of related transactions, of shares of Common Stock
that does not occur in an undisclosed principal transaction effected by one or
more broker-dealers on or through a nationally recognized securities exchange or
automated inter-dealer quotation system of a registered national securities
association.

“Proportional Voting Requirement” has the meaning set forth in Section 3.2(a).

“Public Sale” means any disposition by any of the Fairholme Accounts, directly
or indirectly, in one transaction or a series of related transactions, of shares
of Common Stock that

 

3



--------------------------------------------------------------------------------

is effected by one or more broker-dealers on or through a nationally recognized
securities exchange or automated inter-dealer quotation system of a registered
national securities association.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Voting Standstill Period” means the period beginning on the date of this
Agreement and ending on the fifth anniversary hereof.

ARTICLE II

REPRESENTATIONS OF THE PARTIES

Section 2.1 Representations of the Company. The Company hereby represents to the
Fairholme Parties that: (a) this Agreement has been duly authorized, executed
and delivered by the Company and is a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(b) the execution of this Agreement, the consummation of each of the actions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not (i) conflict with, result in a breach
or violation of, constitute a default (or an event that with notice or lapse of
time or both could become a default) under or pursuant to, result in the loss of
a material benefit or give any right of termination, amendment, acceleration or
cancellation under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to any law, any order of any court or other agency of
government, the Company’s Articles of Incorporation and Bylaws (in each case, as
amended to date) or the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company is a party or bound or to
which its property or assets is subject, or (ii) trigger any “change of control”
provisions in any agreement to which the Company is a party; (c) no consent,
approval, authorization, license or clearance of, or filing or registration
with, or notification to, any court, legislative, executive or regulatory
authority or agency is required in order to permit the Company to perform its
obligations under this Agreement, except for such consents, approvals,
authorizations, licenses, clearances, filings, registrations or notifications as
have already been obtained or made; and (d) the Company understands and
acknowledges that Fairholme Management provides services to the Fund, subject to
the oversight of the board of directors of the Fairholme Funds and that
Fairholme Management’s advisory agreement with each of the Fairholme Accounts,
including, without limitation, the Fund, is subject to termination upon delivery
of notice.

Section 2.2 Representations of the Fairholme Parties. Each of the Fund and
Fairholme Management, on behalf of the Fairholme Accounts (other than the Fund),
represents and warrants to the Company (severally and not jointly) that:
(a) this Agreement has been duly

 

4



--------------------------------------------------------------------------------

authorized, executed and delivered by such Party and is a valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) the execution of this Agreement, the consummation of each of the
actions contemplated hereby, and the fulfillment of the terms hereof, in each
case in accordance with the terms hereof, will not conflict with, result in a
breach or violation of, or constitute a default (or an event that with notice or
lapse of time or both could become a default) under or pursuant to any law, any
order of any court or other agency of government, such Party’s organizational
documents or the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which such Party is a party or bound or to which its
property or assets is subject; and (c) no consent, approval, authorization,
license or clearance of, or filing or registration with, or notification to, any
court, legislative, executive or regulatory authority or agency is required in
order to permit such Party to perform its obligations under this Agreement,
except for such consents, approvals, authorizations, licenses, clearances,
filings, registrations or notifications as have already been obtained or made.

ARTICLE III

BOARD APPROVAL AND VOTING OBLIGATION

Section 3.1 Board Approval. As a material inducement to the Fairholme Parties to
enter into this Agreement, the Majority Independent Board has approved the
resolutions in the form of Exhibit A hereto, as certified by a duly authorized
officer of the Company, which approved the acquisition by the Fairholme Accounts
of Beneficial Ownership of the Additional Shares in excess of the 1/3 Threshold,
but not in excess of the Majority Threshold (the “Board Authorization”);
provided, that the Board Authorization shall only be effective upon the
execution and delivery by the Fairholme Parties of this Agreement.

Section 3.2 Voting by Fairholme Management.

(a) Subject to Section 3.2(b) and Section 3.2(c), during the Voting Standstill
Period if, as of the record dale for determining the stockholders of the Company
entitled to vote at any annual or special meeting of stockholders of the Company
(however noticed or called) or for determining the stockholders of the Company
entitled to consent to any corporate action by written consent the Fairholme
Accounts, individually or in the aggregate, have the power to vote a number of
shares of Common Stock in excess of the greater of (i) 30,775,106 shares of
Common Stock representing on the date hereof thirty-three and one-third percent
(33.33%) of the outstanding Common Stock and (ii) thirty-three and one-third
percent (33.33%) or more of the then-outstanding shares of Common Stock (in each
case, the “Excess Shares”), then at each such meeting or in each such action by
written consent, the Fund and Fairholme Management (on behalf of the Fairholme
Accounts other than the Fund) shall vote or furnish a written consent in respect
of the Excess Shares, or cause the Excess Shares to be voted or consented, in
each case, in such manner that is in direct proportion to the manner in which
all of the Company’s shareholders (including the Fairholme Accounts, but
excluding the Excess Shares) vote or

 

5



--------------------------------------------------------------------------------

consent (including, for this purpose, any abstentions and “withhold” votes) in
respect of each matter, resolution, action or proposal that is submitted to the
stockholders of the Company (such manner of voting the Excess Shares being
referred to as the “Proportional Voting Requirement”). Notwithstanding the
foregoing, all shares of Common Stock held by any Fairholme Account (other than
the Excess Shares) may otherwise be voted for or against any matter in its sole
and absolute discretion or, to the extent that voting authority is exercised for
such Fairholme Account by Fairholme Management, then by Fairholme Management in
its sole and absolute discretion. The Company acknowledges the Board’s approval
of the acquisition by the Fairholme Accounts of Beneficial Ownership of
Additional Shares up to the 1/3 Threshold, which together with all shares of
Common Stock up to the 1/3 Threshold Beneficially Owned by the Fairholme
Accounts shall not be subject to the Proportional Voting Requirement, which
approval has not been rescinded and is hereby ratified and confirmed.

(b) With respect to any meeting of stockholders of the Company (however noticed
or called) or any action by written consent of the stockholders of the Company,
the number of Excess Shares will be determined by the Company promptly following
the record date established for determining the stockholders of the Company
entitled to vote at such meeting or entitled to consent to any corporate action
by written consent, respectively. From time to time before the scheduled date
for any such meeting, and from time to time during the pendency of any such
action by written consent, the Company shall inform Fairholme Management of the
voting tabulations (including, for this purpose, all votes “for” or “against”
and all “abstentions” and “withhold” votes by the Non-Affiliate Holders) for
such meeting or action by written consent (it being understood and agreed by the
Parties that the Company shall request the proxy solicitation firm engaged by
it, if any, in connection with such meeting or action by written consent to
provide such tabulations directly to Fairholme Management from time to time) for
the purpose of exercising the voting rights (or comparable rights) attendant to
the Excess Shares in accordance with the requirements of this Agreement;
provided, however, that the failure of the Company to obtain, or Fairholme
Management to receive, voting tabulations on a daily basis pursuant to
Section 3.2(a) and this Section 3.2(b) shall not relieve the Fairholme Accounts
of their obligation to vote or consent, or to cause Fairholme Management to vote
or consent, the Excess Shares as provided in Section 3.2(a) and this
Section 3.2(b).

(c) Notwithstanding anything to the contrary in Section 3.2(a) or
Section 3.2(b), the Proportional Voting Requirement shall not apply to the
Fairholme Accounts, and the Fairholme Accounts shall be permitted to vote or
consent all shares of Common Stock that the Fairholme Accounts beneficially own,
in connection with any public “solicitation” (as such term is used in the proxy
rules of the SEC) of proxies or consents in opposition to, or in favor of the
removal of, any of the Company’s directors or nominees for director by any
Person or “group” (as such term is used in Section 13(d) and Section 14(d) of
the Exchange Act) to the extent that such solicitation is commenced and
conducted by a Person or “group” other than Fairholme Management and/or the
Fairholme Accounts.

Section 3.3 Termination of Voting Standstill Period. Notwithstanding anything to
the contrary in this Agreement, the Voting Standstill Period shall immediately
be suspended in accordance with the last sentence of this Section 3.3 or
terminated, as the case may be, and during such suspension period, or from and
after such termination, respectively, there shall be no

 

6



--------------------------------------------------------------------------------

restriction on any of the Fairholme Accounts’ or, to the extent voting authority
is exercised for any Fairholme Account by Fairholme Management, on Fairholme
Management’s ability to vote or furnish a written consent in respect of any
shares of Common Stock that it Beneficially Owns, following (a) any Person or
“group” (as such term is used in Section 13(d) and Section 14(d) of the Exchange
Act) other than Fairholme Management or the Fairholme Accounts becoming the
Beneficial Owner, directly or indirectly, of fifteen percent (15%) or more of
the outstanding shares of Common Stock at any time after the date hereof with or
without the prior approval of the Majority Independent Board (for the avoidance
of doubt the Person or “group” referred to in this subclause (a) shall not
include any Person or “group” that is the Beneficial Owner, directly or
indirectly, of fifteen percent (15%) or more of the outstanding shares of Common
Stock as of the date of this Agreement); (b) the public announcement by the
Company that it has entered into a definitive agreement, providing for, in one
transaction or a series of related transactions, (i) a merger, consolidation,
recapitalization, acquisition, share issuance, restructuring or other business
combination involving the Company or any of its “significant subsidiaries” (a
subsidiary shall be deemed “significant” for purposes of this Section 3.3 if
shareholder approval is required for approval of such a transaction with any of
the Company’s subsidiaries), (ii) a recapitalization, restructuring,
reorganization, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its “significant subsidiaries,” or (iii) the
sale, assignment, conveyance, transfer, lease or other disposition of all or
substantially all of the assets or properties (including the capital stock of
subsidiaries) of the Company, other than, in each case described in clauses
(i) through (iii) above, in connection with an internal restructuring
transaction involving only the Company, one or more of its subsidiaries and/or
any holding company formed for the purpose of such transaction wholly owned by
Persons who were stockholders of the Company immediately prior to such
transaction; (c) the prior approval of the Majority Independent Board; (d) with
respect to any Additional Shares transferred to a Person that is, or upon the
consummation of such transaction would be, a Non-Affiliate Holder in a Private
Sale or a Public Sale, the consummation of such Private Sale or Public Sale;
(e) with respect to any Additional Shares Beneficially Owned by a Fairholme
Account, the termination of Fairholme Management’s advisory agreement with such
Fairholme Account; or (f) the Company’s material breach of any provision of this
Agreement, which breach shall continue uncured for more than ten (10) Business
Days after receiving notice of such breach from Fairholme Management (but any
such breach hereof by the Company shall not relieve the Company of the
restrictions and agreements made by it herein). In the event that any of the
events or transactions identified in clauses (a) or (b) are subsequently
withdrawn, terminated or cease to exist, the Voting Standstill Period shall be
reinstated and the terms of this Agreement, including the Proportional Voting
Requirement, will again be applicable to the Fairholme Accounts. If following
termination of an advisory agreement with a Fairholme Account as provided in
clause (e) above, an alternative advisory agreement or other arrangement is
entered into for either of the Fairholme Parties to control the proxy voting
authority of Additional Shares Beneficially Owned by such Fairholme Account,
then the Voting Standstill Period shall be reinstated and the terms of this
Agreement, including the Proportional Voting Requirement, will again be
applicable to the Additional Shares held by such Fairholme Accounts.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

SHARE TRANSFER

Section 4.1 Restriction on Transfer. Fairholme Management shall provide to the
Company advance notice at least three (3) Business Days prior to effecting or
consummating a Private Sale on behalf of the Fairholme Accounts to (a) any
Person pursuant to which such Person and/or any of such Person’s Affiliates
would to Fairholme Management’s knowledge become the Beneficial Owner of twenty
(20%) or more of the outstanding Common Stock (as adjusted for any stock
dividend, stock split, recapitalization or similar event in respect of the
Common Stock), or (b) any Person who has publicly announced (including, without
limitation, by means of any disclosed reservation of the right to take in the
future any action of the types enumerated in clauses (a) through (j) of Item 4
of Schedule 13D under the Exchange Act) an intention to (i) influence or seek
control of the Company or the Board, or (ii) conduct a “solicitation” (as such
term is used in the proxy rules of the SEC) to (x) remove and/or elect directors
of the Company (including, for this purpose, any nomination sought to be
effected in accordance with Rule 14a-11 under the Exchange Act), (y) amend or
modify the Company’s articles of incorporation or bylaws (as the same may be
amended), or (z) submit for inclusion in any Company proxy materials any
stockholder proposal relating to director nominations or any other business
relating to control or influencing control of the Company or the Board pursuant
to Rule 14a-8 under the Exchange Act. Such notice shall, to the extent
available, include the identity of the proposed transferee, the proposed price
per share, a summary of the material terms of the intended sale, transfer,
pledge or disposition, and a summary of any other transactions, contracts,
agreements, arrangements or understandings between Fairholme Management or any
of the Fairholme Accounts and the proposed transferee with respect to the
Company or the Common Stock (whether held by the Fairholme Accounts or the
proposed transferee).

ARTICLE V

MISCELLANEOUS

Section 5.1 Notices. All notices, requests and other communications to any Party
hereunder shall be in writing (including fax or similar writing) and shall be
given to:

If to the Company:

The St. Joe Company

133 South WaterSound Parkway

WaterSound, Florida 32413

Attn:    General Counsel Phone:    (850) 588-2205 Fax:    (850) 588-2309

If to Fairholme Management:

Fairholme Capital Management, L.L.C.

4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

Attn:    General Counsel Phone:    (305) 358-3000 Fax:    (305) 358-8002

 

8



--------------------------------------------------------------------------------

or such other address or fax number as such Party may hereafter specify for the
purpose of giving such notice to the Party. Each such notice, request or other
communication shall be deemed to have been received (a) if given by fax, when
such fax is transmitted to the fax number specified pursuant to this Section 5.1
and appropriate confirmation of receipt is received, or (b) if given by any
other means, when delivered in person or by overnight courier or two
(2) Business Days after being sent by registered or certified mail (postage
prepaid, return receipt requested).

Section 5.2 No Waivers; Amendments.

(a) No failure or delay on the part of any Party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(b) Neither this Agreement nor any term or provision hereof may be amended or
waived in any manner other than by instrument in writing signed, in the case of
an amendment, by each of the Parties, or in the case of a waiver, by the Party
against whom the enforcement of such waiver is sought.

Section 5.3 Disposition of the Common Stock. Nothing in this Agreement shall
prevent any of the Fairholme Accounts or Fairholme Management, on behalf of the
Fairholme Accounts, from selling, transferring, pledging or otherwise disposing
of any shares of Common Stock that it owns and the terms and restrictions of
this Agreement shall not apply or be in any way applicable to any purchaser of
any of the shares of Common Stock owned (now or in the future) by any of the
Fairholme Accounts if such purchaser is a Non-Affiliate Holder.

Section 5.4 Further Assurances. From time to time, as and when requested by any
Party, the other Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other lawful actions as such requesting Party may
reasonably deem necessary or desirable to evidence and effectuate the terms and
provisions of this Agreement.

Section 5.5 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the Parties and their respective successors and assigns. Neither of the
Parties may assign any of its rights or obligations hereunder, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
other Party; provided, however, that Fairholme Management may assign this
Agreement to any of its Affiliates without the Company’s prior consent as long
as such Affiliate has agreed to be bound by the terms and conditions of this
Agreement in a manner reasonably acceptable to the Company.

 

9



--------------------------------------------------------------------------------

Section 5.6 Severability. The invalidity or unenforceability of any provision of
this Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the Parties hereunder will be enforceable to the fullest extent
permitted by applicable law.

Section 5.7 Specific Performance. The Parties hereby acknowledge and agree that
the failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to
consummate the terms and provisions contemplated hereby, will cause irreparable
injury to the other Party, for which damages, even if available, will not be an
adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party’s obligations, to prevent breaches of this Agreement by such Party
and to the granting by any court of the remedy of specific performance of such
Party’s obligations hereunder, without bond or other security being required, in
addition to any other remedy to which any Party is entitled at law or in equity.
Each Party irrevocably waives any defenses based on adequacy of any other
remedy, whether at law or in equity, that might be asserted as a bar to the
remedy of specific performance of any of the terms or provisions hereof or
injunctive relief in any action brought therefor by any Party.

Section 5.8 Governing Law. THIS AGREEMENT WILL IN ALL RESPECTS BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA (WITHOUT
REFERENCE TO CONFLICTS OF LAWS PROVISIONS), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER WILL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 5.9 Consent to Jurisdiction; Venue; Waiver of Jury Trial.

(a) Consent to Jurisdiction; Venue. Each of the Parties, on their own behalf and
on behalf of their respective successors and permitted assigns, (i) hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of the
state courts of the State of Florida in the County of Miami-Dade, City of Miami
and to the jurisdiction of the United States District Court for the Southern
District of Florida, for the purpose of any action relating to or arising out of
this Agreement or any agreement referred to herein brought by any of the Parties
or their respective successors or permitted assigns, and (ii) to the extent
permitted by applicable law, hereby waives, and agrees not to assert, by way of
motion, as a defense, or otherwise, in any action, any claim that it is not
personally subject to the jurisdiction of the above-named courts, that its
property is exempt or immune from execution, that the suit, action or proceeding
is brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper, or that this Agreement or any agreement referred to
herein may not be enforced in or by such court. Each of the Parties hereby
agrees that service of process in any action, suit or proceeding with respect to
any matter as to which it submits to jurisdiction herein may be served by
mailing a

 

10



--------------------------------------------------------------------------------

copy thereof by registered or certified mail, postage prepaid, return receipt
requested, addressed to a Party at its address provided for notices hereunder,
such service to become effective seven (7) Business Days after such mailing.

(b) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR IN CONNECTION WITH
THIS AGREEMENT. INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

Section 5.10 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. This Agreement and any
signed contract entered into in connection herewith or contemplated hereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or electronic transmission in portable document (“pdf”),
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.

Section 5.11 Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the Parties and supersedes any and all prior agreements
and understandings, written or oral, relating to the subject matter hereof.

Section 5.12 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; (c) nouns,
pronouns and verbs shall be construed as masculine, feminine, neuter, singular
or plural, whichever shall be applicable; and (d) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (x) to Articles, Sections and
Exhibits mean the Articles and Sections of, and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. The
headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting an instrument or causing any instrument to be
drafted.

[The remainder of this page has been intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first written above.

 

THE ST. JOE COMPANY By:  

LOGO [g259432ex107pg12.jpg]

  Name:   PARK BRADY   Title:   PRINCIPAL EXECUTIVE OFFICER FAIRHOLME CAPITAL
MANAGEMENT, L.L.C. By:  

 

  Name:     Title:   FAIRHOLME FUNDS, INC., on behalf of its series The
Fairholme Fund By:  

 

  Name:     Title:  

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first written above.

 

THE ST. JOE COMPANY By:  

 

  Name:     Title:   FAIRHOLME CAPITAL MANAGEMENT, L.L.C. By:  

LOGO [g259432ex107pg13a.jpg]

  Name:   BRUCE R BERKOWITZ   Title:   MANAGING MEMBER FAIRHOLME FUNDS, INC., on
behalf of its series The Fairholme Fund By:  

LOGO [g259432ex107pg13b.jpg]

  Name:   BRUCE R BERKOWITZ   Title:  

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RESOLUTIONS

OF THE

BOARD OF DIRECTORS OF

THE ST. JOE COMPANY

September 12, 2011

WHEREAS, the Board of Directors (the “Board”) of The St. Joe Company, a Florida
corporation (the “Company”), has reviewed and considered the terms and
conditions of that certain Stockholder Agreement, substantially in the form
attached hereto as Appendix A (the “Stockholder Agreement”), by and among the
Company, on the one hand, and the Fairholme Fund, a series of The Fairholme
Funds, Inc. (“Fund”), and Fairholme Capital Management, L.L.C., a Delaware
limited liability company (“Fairholme Management”), on behalf of the Fairholme
Accounts (other than the Fund), on the other hand (the Fund and Fairholme
Management collectively, the “Fairholme Parties”). Capitalized terms used, but
not defined herein, shall have the meanings given such terms in the Stockholder
Agreement;

WHEREAS, the Board, with the assistance of its independent legal advisors, has
carefully evaluated, discussed and considered such factors and information
regarding the Company and its assets, business, financial condition, and
prospects and the Fairholme Parties as it has deemed necessary or appropriate in
order to properly reach a fully informed conclusion and deems it advisable, fair
and in the best interest of the Company and its shareholders that the Company
enter into the Stockholder Agreement and perform its obligations thereunder on
the terms and subject to the conditions set forth in the Stockholder Agreement;

WHEREAS, the Fairholme Parties have stated in the Stockholder Agreement that
Fairholme Management has proxy voting authority, as of August 19, 2011, on
behalf of one or more advised accounts, including the Fund (the “Fairholme
Accounts”), with respect to 24,625,602 shares of the common stock of the
Company, no par value per share (the “Common Stock”) representing approximately
26.68% of the issued and outstanding Common Stock (the “Fairholme Shares”);

WHEREAS, the Fairholme Accounts may desire to acquire from time to time
additional shares of Common Stock (the “Additional Shares”);

WHEREAS, Section 607.0902 of the Florida Statutes (as presently in effect and as
the same may hereafter be amended, the “Control Share Statute”), provides, among
other things, that shares acquired in a “control share acquisition” (as defined
in the Control Share Statute) will not confer any voting rights to the acquirer
of such shares unless such voting rights are approved in the manner set forth in
the Control Share Statute;

WHEREAS, Section 607.0901 of the Florida Statutes (as presently in effect and as
the same may hereafter be amended, the “Affiliated Transaction Statute”),
imposes shareholder voting requirements on “affiliated transactions” (as defined
in the Affiliated Transaction Statute) unless such transactions are approved in
the manner set forth in the Affiliated Transaction Statute;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Control Share Statute, the Board may cause the
restrictions imposed by the Control Share Statute to be inapplicable to an
acquisition of shares that would otherwise result in such acquisition
constituting a “control share acquisition” by approving such acquisition before
the consummation thereof;

WHEREAS, the Board has previously approved the acquisition by the Fairholme
Accounts of Beneficial Ownership of Common Stock of shares representing more
than 20% of the Common Stock, thus effectively up to the 1/3 Threshold, causing
the restrictions imposed by the Control Share Statute to be inapplicable to the
acquisition of such shares (the “1/3 Threshold Approval”);

WHEREAS, pursuant to the Affiliated Transaction Statute, the Board may cause the
shareholder voting requirements imposed by the Affiliated Transaction Statute to
be inapplicable to transactions that constitute “affiliated transactions”
thereunder by approving such transactions; and

WHEREAS, in consideration of Fairholme entering into the Stockholder Agreement,
and as a condition precedent thereto, the Board, including a majority of
directors who are not interested directors for purposes of Section 607.0832 of
the Florida Statutes and a majority of disinterested directors for purposes of
Section 607.0901 of the Florida Statutes, hereby approves and adopts the
following resolutions.

NOW, THEREFORE, IT IS HEREBY:

RESOLVED, that after careful consideration of all factors which the Board has
deemed relevant, the Board hereby authorizes, approves, empowers the Company to
perform and declares advisable the execution, delivery and performance of the
Stockholder Agreement, and determines that the terms of the Stockholder
Agreement, are fair to, and in the best interests of, the shareholders of the
Company; and

BE IT FURTHER RESOLVED, that the acquisition by the Fairholme Accounts, from
time to time and in one or more separate transactions, of Additional Shares up
to the Majority Threshold are hereby made exempt from, shall not be subject to
any restrictions by reason of, shall not constitute “control shares” under, and
shall not be limited in any respect as to voting rights, rights of disposition
or otherwise under, any of the provisions of the Control Share Statute, that the
Additional Shares up to the Majority Threshold are hereby and shall continue to
be wholly exempt from the provisions of the Control Share Statute for all
purposes, and that no past or future acquisition of Common Stock by the
Fairholme Accounts shall in any respect change, modify, negate, rescind, limit
or otherwise impair the effect of this resolution with respect to the Additional
Shares up to the Majority Threshold; provided that the foregoing shall only be
effective upon the execution and delivery of the Stockholder Agreement by the
Fairholme Parties; and

BE IT FURTHER RESOLVED, that the acquisition by the Fairholme Accounts of
Additional Shares up to the Majority Threshold (collectively with the Fairholme
Shares, the “Subject Shares”) are hereby made exempt from, shall not be subject
to any restrictions or



--------------------------------------------------------------------------------

conditions by reason of, the shareholder voting requirements under, and shall
not be limited in any respect by any of the provisions of the Affiliated
Transaction Statute, that the Subject Shares are hereby and shall continue to be
wholly exempt from the provisions of the Affiliated Transaction Statute for all
purposes, and that no past or future acquisition of Common Stock by the
Fairholme Accounts shall in any respect change, modify, negate, rescind, limit
or otherwise impair the effect of this resolution with respect to the Subject
Shares; and

BE IT FURTHER RESOLVED, that the form, terms and provisions of the Stockholder
Agreement is hereby ratified, confirmed, approved and adopted in all respects
and that the officers of the Company (collectively, the “Authorized Officers”),
be, and each of them individually hereby is, authorized, empowered and directed,
in the name and on behalf of the Company, to execute and deliver the Stockholder
Agreement in such form, with such non-material changes therein, deletions
therefrom or additions thereto as the Authorized Officer or Authorized Officers
executing the same shall approve, the signature of such Authorized Officers
thereon to be conclusive evidence of the approval of such changes, deletions or
additions, and to take any and all such further actions and to prepare, execute,
deliver and file all such further reports, schedules, statements, consents,
documents, agreements, certificates and undertakings, in the name and on behalf
of the Company, as such Authorized Officer or Authorized Officers shall
determine to be necessary or appropriate to carry into effect the intent and
purpose of any and all of the foregoing resolutions; and

BE IT FURTHER RESOLVED, that the 1/3 Threshold Approval be, and the same hereby
is, ratified, approved and confirmed in all respects; and

BE IT FURTHER RESOLVED, that all actions heretofore taken by any officer or
agent of the Company, in the name and on behalf of the Company, in connection
with any of the matters described in and within the scope of the foregoing
resolutions be, and the same hereby are, ratified, approved and confirmed in all
respects; and

BE IT FURTHER RESOLVED, that the Secretary or Assistant Secretary of the Company
shall execute and deliver to the Fairholme Parties a certificate of these
resolutions and each of the Authorized Officers be, and each of them hereby is,
authorized and empowered to take all such further action and to execute and
deliver all such further agreements, certificates, instruments and documents, in
the name and on behalf of the Company, and if requested or required, under its
corporate seal duly attested by the Secretary or Assistant Secretary.